70 U.S. 106 (1865)
3 Wall. 106
LEWIS
v.
CAMPAU.
Supreme Court of United States.

Mr. Walker now moved to dismiss the cause, on the ground of want of jurisdiction, Mr. Bishop opposing.
The CHIEF JUSTICE: Neither the validity of the statute, nor its construction was in any way drawn in question. The only question the court had to pass upon, and this only *107 incidentally as affecting the admissibility of evidence, was the value of the land.
This is not a question which can be brought into this court under the 25th section of the Judiciary Act.
WRIT OF ERROR DISMISSED.